PER CURIAM.
This is an action for the balance of a real estate commission alleged to have been earned by plaintiff when he sold real property belonging to defendant. Defendant appealed from a judgment for plaintiff after a trial to the court without a jury.
Because plaintiff prevailed in the trial court, the facts are stated in a manner as favorable to plaintiff as the testimony will permit. Plaintiff was given oral authority to sell defendant’s property upon certain terms. Thereafter, plaintiff indicated he had a purchaser. The oral authority was then put in writing by a letter dated March 23, 1971, from defendant to plaintiff. By the terms of the letter, the authority to sell terminated April 1, 1971, and a fee of $15,000 to plaintiff was provided if the sale was closed. On April 28, 1971, through the efforts of plaintiff, the property was sold to the purchaser which plaintiff had secured prior to the March 23 letter. Defendant paid plaintiff $2,000, and plaintiff brought this action to recover a balance of $13,000.
Defendant contends that because the sale was not completed by April 1, 1971, as provided in the written authority to sell, and because there were some minor changes in the terms of the sale from those terms specified in the letter (most of which were at the request and instigation of defendant), the promise to pay $15,000 was not binding upon him.
Defendant’s contentions are patently trivial and captious and merit no serious consideration. The judgment of the trial court is affirmed.